United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1787
Issued: December 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2015 appellant, through counsel, filed a timely appeal from an April 27,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a knee injury in
the performance of duty on May 6, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 15, 2014 appellant, then a 58-year-old pipefitter, filed a traumatic injury claim
(Form CA-1) alleging that on May 6, 2014, he injured his right knee while walking up stairs. He
did not indicate that he stopped work.
By letter dated May 20, 2014, OWCP advised appellant that he needed to submit
additional evidence to establish his claim.
With respect to the factual background, appellant submitted a May 30, 2014 statement
relating that he was walking up stairs on May 6, 2014 at work and had reached the top when he
felt a sharp pain in his right knee. He noted that he had prior right knee surgery on
October 23, 2012.2
Appellant submitted a May 7, 2014 report from Dr. Jeffrey Spina, a Board-certified
internist, providing a history that appellant was walking up stairs at work on May 6, 2014 and
felt a popping sensation in the back of his right knee. Dr. Spina diagnosed right knee sprain and
recommended modified duty. He noted that appellant had right knee meniscal surgery in
October 2012, and reported that this prior injury was a workers’ compensation injury. On
May 21, 2014 OWCP received a (Form CA-16) authorization for examination and/or treatment.
The physician’s portion of the form was dated May 15, 2014 and completed by Dr. Anthony
Fenison, a Board-certified orthopedic surgeon. Dr. Fenison indicated that appellant was walking
up stairs and heard a pop in his right knee. He noted tenderness in both knees and low back, the
diagnosis was chondromalacia, low back sprain, and left knee strain.
In a narrative report dated May 15, 2015, Dr. Fenison provided a history that appellant
was walking up stairs and felt a sharp pain in his right knee. He indicated that appellant also
complained of left knee and low back pain. Dr. Fenison provided results on examination and
indicated that x-rays of the right knee showed decrease in the medial joint space, mild
degenerative changes, with no significant spurring. He diagnosed status post right knee
arthroscopy, bilateral knee chondromalacia, rule out left knee internal derangement, rule out
retear of the meniscus and internal derangement, right knee, and lumbar spine sprain/strain due
to altered gait. The period of disability was reported as four weeks.
In an attending physician’s report (Form CA-20) dated June 3, 2014, Dr. Fenison
diagnosed internal derangement of both knees and checked a box marked “yes” that the
condition was employment related. Appellant also submitted a note dated June 9, 2014 from
Dr. Fenison indicating that appellant was totally disabled, and a report dated June 9, 2014 from a
physician assistant.

2

The record indicates that appellant filed a traumatic injury claim for an injury on April 14, 2012 when he bent
over and felt his right knee pop. The claim was accepted for right knee medial collateral ligament sprain, and
derangement of posterior horn of right knee medial meniscus. Appellant underwent right knee meniscal surgery on
October 23, 2012. This claim has not been administratively combined with the current claim.

2

By decision dated June 24, 2014, OWCP denied the claim for compensation. It found
that the medical evidence was insufficient to establish causal relationship between a diagnosed
condition and the employment incident.
On July 23, 2014 appellant requested a telephonic hearing with an OWCP hearing
representative and submitted a copy of the June 9, 2014 report, now signed by Dr. Fenison. The
report provided results on examination and diagnosed bilateral chondromalacia patellae and
bilateral internal derangement. Appellant also submitted treatment reports from Dr. Fenison
dated June 30 and August 4, 2014.
A hearing was held on February 10, 2015. On March 11, 2015 appellant submitted a
February 6, 2015 statement indicating that he had worked as a pipefitter for 30 years. He
described his work activity as including standing, walking, carrying heavy objects, squatting,
kneeling, reaching overhead, and being on his knees. Appellant reported that he had prior claims
for both left knee and right knee injuries.
Appellant submitted a March 5, 2015 report from Dr. Fenison on March 17, 2015.
Dr. Fenison diagnosed appellant with bilateral chondromalacia and internal derangement. He
noted that he had read a statement from appellant regarding work duties. According to
Dr. Fenison, “the collective work duties performed by [appellant] as indicated in his statement
would have a general wearing down or degenerative effect on the knees. This would expose him
to a greater chance of injury as reflected in his prior conditions to both knees.” He reported that
appellant was able to continue working until May 2014, but at that point “his knees, as we are
particularly discussing his right knee at this point, would have been worn down from the years of
activity as a pipefitter.” According to Dr. Fenison, “the exertion on the right knee necessary to
climb the stairs upon the fragile knee was sufficient to damage the knee to the point where he felt
the pain and caused the derangement of the knee or diagnosed condition.” He opined that the
force necessary to climb stairs was greater than a level surface, and this makes a weakened knee
vulnerable to such diagnosed injury.
By decision dated April 27, 2015, the hearing representative affirmed the June 24, 2014
OWCP decision. The hearing representative found that the medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that he or she
sustained an injury while in the performance of duty.3 In order to determine whether an
employee actually sustained an injury in the performance of duty, OWCP begins with an analysis
of whether “fact of injury” has been established. Generally, “fact of injury” consists of two
components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident which is

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

alleged to have occurred. The second component is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.4
OWCP procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.5 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic
injury claims, a rationalized medical opinion supporting causal relationship is required.6
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
In the present case, appellant has alleged that he sustained a knee injury in the
performance of duty on May 6, 2014 when he was walking up stairs and felt right knee pain.
OWCP has accepted that an employment incident occurred as alleged. The issue is whether
there is sufficient medical evidence to establish a diagnosed condition causally related to the
employment incident. For the reasons discussed below, the Board finds that the medical
evidence is insufficient to establish the claim.
Appellant received treatment on May 7, 2014 and at that time Dr. Spina diagnosed a right
knee strain. He did not specifically provide an opinion as to causal relationship with the
employment injury. On May 15, 2014 appellant received treatment from Dr. Fenison, who did
not refer to a knee strain. He diagnosed a bilateral knee chondromalacia, without providing an
opinion on causal relationship with the employment incident. A Form CA-20 report dated
June 3, 2014 from Dr. Fenison diagnosed bilateral internal derangement and he checked a box
marked “yes” as to its causal relationship to appellant’s employment. It is well established that
the checking of a box marked “yes” in a form report, without additional explanation or rationale, is
not sufficient to establish causal relationship.8
In a March 5, 2015 report, Dr. Fenison attempted to provide additional explanation on
causal relationship, however, this report does not clarify the issue. He noted that he reviewed a
statement from appellant regarding “collective work duties.” In this regard it is not clear how the
4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

4

collective work duties affected appellant’s condition with respect to the current claim. The claim
in this case is for a traumatic injury on May 6, 2014. A claim for an injury from work duties
over a period of time is not before the Board.9 Dr. Fenison opined that the work duties had
weakened or “worn down” the knees, but he does not provide further medical explanation in this
regard. Further, complicating the issue is the question of the right knee versus the left knee.
Dr. Fenison’s diagnoses of internal derangement and chondromalacia appeared to be for both
knees. But in the February 6, 2015 report he writes that “we are discussing his right knee at this
point” in May 2014. It is not clear whether Dr. Fenison is opining that there was a right knee
injury when climbing stairs on May 6, 2014 or injuries to both knees and his opinion as to causal
relationship is that the exertion of walking up the stairs “caused the derangement of the knee or
diagnosed condition.” This statement is not accompanied by additional medical rationale or
explanation. It is not clear how the exertion of walking up stairs “caused” an internal
derangement, whether the injury was only to the right knee, or whether the “diagnosed
condition” included chondromalacia.
A rationalized medical opinion would have to clarify these issues and clearly explain any
causal relationship between a specific diagnosed knee condition and the employment incident. It
is appellant’s burden of proof, and for the reasons noted, he did not meet his burden of proof in
this case.
The Board notes the record contains a Form CA-16 that was issued by the employing
establishment. Where an employing establishment properly executes a CA-16 form which
authorizes medical treatment as a result of an employee’s claim for an employment-related
injury, the CA-16 form creates a contractual obligation, which does not involve the employee
directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim.10 On return of the case record, OWCP should address the issue of entitlement to medical
benefits pursuant to the CA-16 form.
On appeal, appellant’s counsel notes that appellant submitted a statement regarding his
work duties. As discussed above, the claim on appeal is not for an occupational disease or
illness from work over more than one day, but a traumatic injury claim based on a May 6, 2014
incident. Counsel argues that Dr. Fenison’s March 5, 2015 report is sufficient to establish the
claim. For the reasons discussed above, the Board finds that the evidence is not sufficient to
meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q).
10

Tracey P. Spillane, 54 ECAB 608 (2003).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a knee injury
in the performance of duty on May 6, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2015 is affirmed.
Issued: December 10, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

